

116 HR 5008 IH: VA Improvement Act
U.S. House of Representatives
2019-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5008IN THE HOUSE OF REPRESENTATIVESNovember 8, 2019Mr. Gallego introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Inspector General of the Department of Veterans Affairs to perform certain duties
			 regarding underperforming medical centers of the Department.
	
 1.Short titleThis Act may be cited as the VA Improvement Act. 2.Duties of the Inspector General of the Department of Veterans Affairs regarding underperforming medical centers of the Department (a)List of recommendationsNot later than 90 days after the issuance of the end-of-year relative performance star ratings (in this section referred to as Star Ratings) for each fiscal year, the Inspector General of the Department of Veterans Affairs shall identify and transmit a list of specific improvement recommendations for each medical center of the Department that received fewer than two stars in the Star Ratings regarding quality of care for the most recent fiscal year. The Inspector General shall transmit each such list to—
 (1)the Director of the medical center named in the list; (2)the Secretary of Veterans Affairs;
 (3)the Committees on Veterans’ Affairs of the Senate and the House of Representatives; (4)the Senators for the State in which the medical center is located; and
 (5)the Representative in whose congressional district the medical center is located. (b)Progress reportsNot later than 180 days after the Inspector General transmits a list under subsection (a), the Inspector General shall publish on the website of the Department and submit to the recipients of that list a report that identifies—
 (1)the extent to which the Director of the medical center implemented the improvement recommendations; (2)any change in the performance of the medical center.
				